PER CURIAM.

Motion for Reconsideration denied without costs.

Notwithstanding this denial, the following changes have been made to 155 Wis. 2d 737, 760, 456 N.W.2d 570, 579 (1990).
Strike the words "the insurance carriers have a duty to defend" and insert a lower case "s" in the word summary. The second to last sentence of the opinion will then read as follows: "Because the exclusionary clause does not preclude coverage, and the allegations in the complaint together with the depositions, interrogatories and affidavits raise inferences that could support a recovery covered by the policy, summary judgment should not have been granted."